In an action, inter alia, to recover damages for *695negligent misrepresentation, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Scheinkman, J.), entered August 6, 2007, as, among other things, denied that branch of their motion pursuant to CPLR 3124 which was to compel the production of documents.
Ordered that the order is affirmed insofar as appealed from, with costs.
“The supervision of disclosure and the setting of reasonable terms and conditions therefor rests within the sound discretion of the trial court and, absent an improvident exercise of that discretion, its determination will not be disturbed” (Mattocks v White Motor Corp., 258 AD2d 628, 629 [1999] [citations omitted]; see Gilman & Ciocia, Inc. v Walsh, 45 AD3d 531 [2007]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying that branch of the plaintiffs’ motion which was to compel the production of documents (see Gilman & Ciocia, Inc. v Walsh, 45 AD3d 531 [2007]).
The plaintiffs’ remaining contention has been rendered academic. Spolzino, J.E, Santucci, Angiolillo and Eng, JJ., concur.